*560ORDER
The Disciplinary Review Board having filed a report with this Court recommending that WILLIAM M. ROSENBLATT of CAMDEN, who was admitted to the Bar of this State in 1961, be publicly reprimanded for his failure to act within reasonable diligence and promptness in protecting his client’s interests in a personal injury matter, in violation of RPC 1.3, and his failure to return the client’s file within reasonable period of time after his representation was terminated, in violation of RPC 1.16(d), and the Disciplinary Review Board’s recommendation for a public reprimand being based, in part, on two prior instances where respondent was public reprimanded, and good cause appearing;
IT IS ORDERED that the report and recommendation of the Disciplinary Review Board is adopted and WILLIAM M. RO-SENBLATT is hereby publicly reprimanded; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of WILLIAM M. ROSENBLATT as an attorney at law of the State of New Jersey; and it is further
ORDERED that respondent reimburse the Financial Ethics Committee for appropriate administrative costs incurred in the prosecution of this matter.